Citation Nr: 0810679	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-07 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
April 1989 and from November 1990 to June 1991.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a claim for an increased evaluation 
in excess of 10 percent for PTSD and denied the claim for 
TDIU.  

The veteran requested a personal hearing before the RO.  The 
requested hearing was scheduled for June 2006.  The veteran 
then requested the hearing be put on hold.  The veteran did 
not appear in December 2006 for the rescheduled hearing.  The 
hearing was rescheduled in June 2007 at the veteran's 
request.  In June 2007, the veteran requested an additional 
60 days to obtain evidence.  In August 2007, the veteran 
stated that he could not be able to appear for the 
rescheduled hearing in September 2007.  The RO asked the 
veteran to determine when he would be able to appear for a 
personal hearing.  The veteran did not respond, and the 
hearing request was considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that violent outburst related to his 
service-connected PTSD caused his unemployability in 2004.  
He also appears to contend that the severity of his PTSD 
again increased after he completed his court-ordered 
inpatient treatment for substance abuse following a 2006 
incarceration related to methamphetamines.  He contends, in 
his March 2006 substantive appeal, that some of his inpatient 
records have not been considered, and that evaluation of his 
claim should not be completed without review of his continued 
outpatient private treatment.  A VA administrative note dated 
in June 2007 reflects that the veteran was continuing his 
private outpatient treatment at that time.

The veteran also contends that he first became unemployable 
as a result of his PTSD.  Development of such evidence from 
the veteran's former employers, including as identified by 
the veteran in his 2004 claim for unemployability, should be 
undertaken.  

The veteran has identified Social Security Administration 
(SSA) disability records as among the records that would 
substantiate his claim for TDIU.  The record before the Board 
reflects that the veteran was receiving SSA disability 
benefits (SSDI) in 2006, when the sources of his income were 
last identified.  If the veteran is receiving benefits from 
SSA based on lack of income, rather than based on disability, 
SSA should be requested only to provide clinical records 
dated from April 29, 2003 or thereafter, since the record 
reflects that the veteran worked until 2004, when he 
submitted the application for an award of TDIU that is before 
the Board on appeal.  If the veteran is receiving SSA 
benefits based on lack of income, rather than based on 
disability, afford the veteran VA examination if there are no 
SSA clinical records for the relevant period.  Although the 
claims file discloses that the veteran was incarcerated for a 
period of time in 2006 for methamphetamine use, the 
development of the basis for his unemployability is still 
required.  

The Board notes that the VA examiners have expressed 
difficulty evaluating the severity of the veteran's PTSD 
because there is no objective information about his 
experiences in the military, and the record makes it clear 
that the veteran is a poor historian.  Even though the RO has 
granted service connection for PTSD, it appears from the 
record that obtaining the veteran's service medical records 
would assist his clinical providers.  These notations by the 
providers are REFFERED to the agency of local jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent notice of the provisions of the 
VCAA, it is the Board's opinion that the 
veteran should again be provided with 
notice of VA's duties to assist and notify 
him, set forth in the Veterans Claims 
Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007).  In particular, the 
notice should include updated notice as 
required to explain to the veteran the 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
veteran should be advised of alternative 
types of evidence he may submit to 
substantiate his claims, such as 
statements from former employers setting 
forth the reasons for his loss of 
employment.

2.  Obtain the veteran's Social Security 
Administration records, if the veteran is 
receiving disability benefits (SSDI).  If 
the veteran is receiving SSA benefits 
based on lack of income, request that SSA 
provide records only if there are clinical 
records dated after April 29, 2003.  

3.  Request statements from the veteran's 
former employers as to the basis of his 
loss of employment.

4.  Request the veteran's current VA 
treatment records from October 2006 to the 
present.

5.  Request the veteran's private 
treatment records from August 2006, 
including treatment records from Pathways 
Behavioral Services referenced in the June 
2007 VA Administrative notes.  Ask the 
veteran to identify any and all private 
outpatient treatment records since August 
2006, as well as records of any private 
outpatient treatment prior to August 2006 
which has not yet been associated with the 
claims files.

6.  Advise the veteran again of the dates 
of all private inpatient treatment records 
associated with the claims files, and ask 
the veteran to specifically identify the 
dates and locations of the additional 
inpatient treatment records the veteran 
was referring to in the March 2006 
contention that not all of his private 
inpatient treatment records were 
considered in evaluating his claim.  

Ask the veteran to identify any and all 
private inpatient treatment records since 
August 2006, and request the identified 
records.  

7.  If records since August 2006 reflect 
that the veteran is again being treated 
for PTSD, request examination to determine 
the current severity of PTSD.  

The examiner, or a reviewer, in the event 
no examination is provided, should state 
an opinion as to extent of the veteran's 
employment impairment due to PTSD, 
including whether that impairment 
fluctuated during the period from April 
29, 2003 to the present.  The examiner 
should describe the employment tasks or 
skills that have been impaired by the 
veteran's service-connected PTSD during 
this time, and state the differing extent 
of impairment for each period, if the 
level of the severity of the veteran's 
PTSD or effect on employability 
fluctuated.  The examiner or reviewer 
should provide a rationale for each 
opinion expressed.    

8.  After the above development has been 
completed, review the expanded record to 
determine if further development is 
required.  After any necessary development 
is completed, readjudicate the claims.  If 
the determination as to any benefit sought 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case, then return the case to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



